The opinion of the Court was delivered by
Knox, J.
The evidence given to prove that the letter was in the handwriting of the defendant below was very slight. One witness said “ it looks like it; resembles it; can’t say I believe it to be his writing, for there is a possibility of mistake; there is a general resemblance.” Another says “there is a slight resemblance of some letters.” We cannot say that it was error in the Court to submit this evidence to the jury.
There was error, however, in the effect given to the letter after the signature was established. The suit was brought to recover for goods sold eleven years before its commencement. The defendants plead the statute, and the admission contained in the letter was simply that he was indebted to the plaintiff, coupled with a promise to pay “ some in two months, and all before long, with interest from April, 1846.” The letter wras dated, in July, 1846. Now, without attempting a review of the decisions made by our predecessors, upon the requisites to avoid the bar of the statute of *415limitations, it is sufficient to say, that we have recently held, in an unreported case,* that a naked admission of indebtedness, without in any way indicating the amount or nature of the debt, or a promise to pay something without any reference to the sum to be paid, or what it is to be paid for, is no answer to the plea of the statute. Here the letter relied upon as a promise to pay, and admission of a debt due, was entirely silent as to how much was due, what sum would be paid, or what was the character of the debt — whether one, or $1000; due for land or goods; founded upon a contract with or without a consideration.
Had the case referred to been reported, and brought to the notice of the Court of Common Pleas, it would doubtless have produced a different result. As it was not, the error must be corrected in another trial.
Judgment reversed and a venire de novo awarded.

 See 10 Harris 308, Suter v. Sheeler.